

Exhibit 10.1


This Agreement made as of the 17th day of November, 2010 between Mary
Kricfalusi, an individual resident at 186 Maurice Drive, Oakville, Ontario,
Canada L6K 2W9 ("Mary K.") and Diamond Technologies Inc., a corporation
incorporated in the State of Nevada, U.S.A., having its head office at 15
Allstate Parkway, Suite 600, Markham, Ontario, Canada L3R 5B4 ("DTI")


WITNESSETH THAT WHEREAS:


Mary K and DTI are parties to an employment contract dated as of the 15thday of
April, 2010 (the "Mary K Employment Contract") pursuant to which certain amounts
payable to Mary K remain unpaid (the "2010 Accrued Salary")


The books and records of DTI reflect certain additional amounts owing by DTI to
Mary K including, without limitation, items marked as "due to officers and
directors", "officers' compensation payable" and "due to shareholders" ,
(collectively the "Additional Obligations")


NOW, THEREFORE, in consideration of the mutual promises of the parties hereto as
hereinafter set forth, and other good and valuable consideration, the receipt of
which is acknowledged, the parties covenant and agree as follows:


1.  DTI agrees to pay Mary K as follows:


a)   Ten thousand United States Dollars (USD $10,000/-) forthwith upon the
execution and delivery of this Agreement;
b)   Two thousand United States Dollars (USD$ 2,000) to be paid 10 days
following the signing of  this agreement.
c)   Five thousand United States Dollars (USD$ 5,000/-) on the 14th'dayDecember
2010.
d)   Five thousand United States Dollars (USD$ 5,000/-) on the 14thday January
201l.
e)   Ten thousand United States Dollars (USD$ 10,000/-) on the 14thday February
201l.
f)   Ten thousand United States Dollars (USD$ 10,000/-) on the 14thday March
201l.
g)   Ten thousand United States Dollars (USD$ 10,000/-) on the 14thday
April201l.


2.   Mary K Employment Contract is terminated effective immediately.


3.   Mary K resigns as Director and officer on the Board of DTI effective
immediately.


4.   Mary K waives payment by DTI of the 2010 Accrued Salary and any severance
or termination  payment associated with termination of the Mary K Employment
Contract referred to in paragraph 2 above.


5.   Mary K also waives payment of the Additional Obligations.






-1-

 
 

--------------------------------------------------------------------------------

 

6.   Mary K releases and agrees to save harmless DTI from and against all
liabilities, obligations; direct and indirect, of DTI to her, of every nature
and kind, arising in any manner whatsoever up to the present, save and except
for those expressed in this Agreement. DTI likewise releases and agrees to save
harmless Mary K from and against all liabilities, obligations, direct and
indirect, of  Mary K to DTI, of every nature and kind, arising in any manner
whatsoever up to the present, save and except for those expressed in this
Agreement.


7.   Mary K agrees to return the following items to DTI forthwith upon the
execution and delivery of this Agreement.


A.
Minute Book of DTI
B.
Original documents of Incorporation.
C.
All original agreements, consulting agreements and engagement letters including
that of Conrad.
D.
Register of share holders provided to Mary K by DTI's transfer agent.
E.
Details and contact information of the Stock transfer agents etc.,
F.
Mary K confirms that all accounting books receipts, invoices etc., are with DTI
auditors M/s. Mallone and Bailey.
G.
Mary K confirms that all BANK STATEMENTS for 2008, 2009, and 2010 are with DTI's
auditors M/s Mallone and Bailey.
H.
Mary K confirms that there was no Corporate Seal for the company
I.
Mary K confirms that all ACTUAL ACCOUNTANTS WORKSHEETS use to produce quarterly
statements are with Tony de Luca.
J.
Mary K confirms that the old office of Printing Components / DTI in Hamilton,
Ontario has been closed and the lease terminated. And the telephone line at the
said old office has been disconnected.
K.
Mary K confirms that Diamond Technologies and Printing components email service
and website have been termination as of November 2010.
L.
Mary K confirms that all property of DTI or Printing Components will be returned
to DTI's corporate secretary, and that no copies of any documents will be
retained.



8.    DTI agrees that it will not perform a "reverse stock split," at any time
in the next three years. In the event the DTI performs a reverse stock split
within three years of the date of this agreement, Mary K will have the option to
maintain her ownership ratio as of the date of the reverse stock split for a
period of six (6) months from the date of the reverse stock split. The mechanism
by which Mary K may maintain her ownership ratio is that during the six (6)
month period, at any time DTI issues more stock, Mary K will have the right and
opportunity to purchase enough stock to maintain her ownership ratio under the
same terms and price as those shares being issued by DTI. This right is not
triggered by the exercise of any preexisting options or warrants during the six
(6) month period. A reverse stock split is defined as any action to reduce the
number of the DTI's shares held by all shareholders by some fixed ratio. The
ownership ratio is defined as the ratio between the shares of stock owned by
Mary K and the shares of stock outstanding.


-2-
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.   If DTI does not continue with the filing of its S-1 or the same does not
become effective within a reasonable time, DTI will file a registration
statement enabling three million of Mary K's shares of DTI to become free
trading within 30 days.


10.   Mary K is signing this Agreement in good faith.


11.   This Agreement is governed by the laws in force in the Province of
Ontario, Canada.


IN WITNESS WHEREOF the parties hereto have signed and delivered this Agreement
as of the day and year first above written.


 
 
 

 DEBBIE PILLON   MARY KRICFALUSI  Debbie Pillon  Mary Kricfalusi  Witness    
 Diamond Technologies Inc.  MARIO D’SOUZA    Mario D’Souza  By:      JOHN CECIL
 Witness               John Cecil

 
                                                      
                                                                                                                                                     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-3-


 
 

--------------------------------------------------------------------------------

 
